Detailed Action Summary
This is a Non-Final Office action based on 17/068,894 filed on 13 October 2020. Claims 1-20 are pending and have been fully considered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-11) and Species I (wherein the Prussian blue compound comprises copper, such as FeCu2(CN)6) in the reply filed on 30 November 2022 is acknowledged.
	Examiner notes that, though applicants have elected the species wherein one of the metals is copper, and applicants have identified only claims 1, 12, and 18 as reading on the claimed species, it is possible for the matter of claim 4 to fit within the elected species. Since claim 4 puts no constraint on the first metal, one could define a compound wherein one of the metals is copper and the second metal is Ni, V, or a combination of Ni and V – by making copper the first metal. For the purpose of this Office Action, Examiner has included claim 4 as a claim of the elected species.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention. Claims 2-3 and 5-10 are withdrawn as being directed to a non-elected species of the elected invention.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code in paragraph [0054]; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (“Low Energy Desalination Using Battery Electrode Deionization”, Environmental Science & Technology Letters, 21 September 2017, 4, 444-449).
Regarding claim 1, Kim teaches a desalination cell (pg 445 figure 1 and captions, showing a “BDI cell”; pg 445 left column para 2 teaches that BDI stands for “battery electrode deionization” and refers to a desalination method using electrodes) comprising: an electrode including a material having at least one compound (pg 445 left column para 2, “copper hexacyanoferrate, CuHCF”; pg 446 left column, reaction 1, “NaCu[FeIII(CN)6]”)  of the formula AxMIyMIIz(CN)6 where A is Na, Li or K, 0 ≤ x ≤ 2, MI is a first metal, MII is a second metal, 1 ≤ y, and z ≤ 2 (pg 446 left column, reaction 1, “NaCu[FeIII(CN)6]”; i.e., a compound of the claimed formula, wherein A is Na, MI is a first metal (copper), MII is a second metal (iron), and x, y, and z each equal 1).
Kim does not teach that the material is configured to reduce calcium carbonate formation and/or carbon dioxide gas formation during operation of the desalination cell. However, the feature of being “configured to reduce calcium carbonate formation and/or carbon dioxide gas formation during operation of the desalination cell” is understood to be an inherent material property derived from the claimed chemical composition. Courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties” (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), and that "discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer" (Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)). Since the prior art discloses an electrode material having a substantially identical composition as that of the applicant, Examiner contends that the electrode material of the prior art is, necessarily, configured to reduce calcium carbonate formation and/or carbon dioxide gas formation during operation of the desalination cell. See MPEP § 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, in view of Guo et al (CN 103208628 A; citations to the body text of Guo are taken from a machine translation of the description into English).
Regarding claim 4, Kim teaches the desalination of claim 1, wherein one of the two metals (MI and MII) is copper (pg 445 left column para 2, “copper hexacyanoferrate, CuHCF”; pg 446 left column, reaction 1, “NaCu[FeIII(CN)6]”). Additionally, Kim teaches that sodium ion battery electrode materials are suitable candidates for electrode materials in the desalination cell (in pg 444 right column para 2 - left column para 2), Kim regards specific capacity as a key performance metric for the battery material (pg 445 left column para 2, “Here, we developed an improved approach for water desalination that increases desalination capacity”; pg 445 right column para 4 - pg 446 left column para 1; pg 447 left column para 2), and Kim contemplates that device performance might be improved by selection of alternate electrode materials (pg 447 right column para 2-3).
Kim does not teach the second metal is Ni, V, or a combination thereof.
Guo teaches a sodium ion battery cell comprising an electrode (translated para [0006]-[0007], “a sodium ion battery, comprising ... a positive electrode”) including a material having at least one compound of formula AxMIyMIIz(CN)6 where A is Na, Li or K, 0 ≤ x ≤ 2, MI is a first metal, MII is a second metal, 1 ≤ y, z ≤ 2, one of the first and second metals is copper, and the second metal is nickel (original untranslated document, pg 9-10 table 1, discloses that the compounds produced in examples 5 and 16 each have the formula KNi[Cu(CN)2]3 ; this is equivalently written as KCu3Ni(CN)6; so, it is a compound of formula AxMIyMIIz(CN)6 where A is K, x = 1, MI is copper, MII is nickel, y = 3,  and z = 1; translated para [0034]-[0035] and [0056]-[0057] describe the preparation of this compound). Guo further teaches that the KCu3Ni(CN)6 compound has a high specific capacity compared to other sodium ion battery electrode materials in the AxMIyMIIz(CN)6 family (original untranslated document, pg 9-10 table 1, showing that the electrode materials of examples 5 and 16 have more mAh/g than most of the other electrode materials tested).
It would have been obvious to a person of ordinary skill in the art to modify the desalination cell of Kim by substituting Guo’s electrode material in place of Kim’s electrode material, because Guo teaches a sodium-ion battery electrode material in the same chemical family as Kim’s, and one of ordinary skill in the art would reasonably predict that Guo’s electrode material would outperform Kim’s in specific capacity (For example, Kim observes a specific capacitance of about 100 mg NaCl / g electrode material (pg 446 left column para 1, pg 446 figure 2c, pg 447 left column para 2), while Guo is understood to be disclosing a specific capacity of 178-208 mAh / g (pg 9 table 1, row 5, columns 9-10). The midpoint of Guo’s range, converted to Kim’s units, is therefore 193 mAh/g * 3.6 C/mAh * (0.5 mol NaCl / 96485 C) * (58.4 g NaCl / mol) = 0.210 g (or 210 mg) NaCl / g electrode material, considerably greater than the 100 mg NaCl / g of Kim’s material). The simple substitution of one known element for another (i.e., one sodium absorbing electrode material for another) is likely to be obvious when predictable results are achieved (i.e., greater capacity for sodium uptake into the electrode) [MPEP § 2143(B)], and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Volkel et al (US 2015/0274555 A1) discloses a desalination cell comprising an electrode material comprising copper hexacyanoferrate or another Prussian blue derivative. 
Pedrosa (GB 1,457,870 A) discloses desalinating water using copper ferrocyanide. 
Zhao et al (J. Mater. Chem. A, 7, 10464-10474 (2019)) discloses a desalination cell comprising an electrode comprising a composite of “CuFe PBA” and “NiFe PBA”, where PBA stands for “Prussian blue analogue”; examiner understands this to mean Zhao’s electrode material is a composite of AxCuyFez(CN)6 with AxNiyFez(CN)6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew R Koltonow whose telephone number is (571)272-7713. The examiner can normally be reached Monday - Friday, 9:00 - 5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW KOLTONOW/Examiner, Art Unit 1795                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797